DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 09/29/2020.
Claim 28 has been amended. Claims 29-38 have been newly canceled and no claims have been newly added.
Claims 28 and 39-41 are currently pending and have been examined on their merits.
 

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment.  The following rejections are newly applied. They constitute the complete set presently being applied to the instant application.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The MPEP states at 211.01(a) that “each prior-filed provisional application must have the same inventor or at least one joint inventor in common with the later-filed 
Therefore the current application is only entitled to the benefit of the filing date of provisional 61/316647, 03/23/2010, as this provisional application has inventors in common with the current Application.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under 


Claim(s) 28 and 31-40 remain rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Busch et al (WO 2010/028249-from IDS filed 10/7/2013).
Amended claim 28 is drawn to a method for detecting cells that can modulate the activation state of macrophages comprising:
(a) contacting cells (I) with macrophages in vitro for a time sufficient and in amounts sufficient to be able to detect the effect of the cells (I) on the activation state of the macrophages and
(b) assaying the effect of the cells (I) on the activation state of the macrophages, wherein the assay is selected from a group consisting of (1) assay for antigen presentation of the contacted macrophages, (2) assay for morphological changes of the contacted macrophages, (3) assay for gene expression by the contacted macrophages, wherein the cells (I) that are contacted with the macrophages are non-embryonic stem cells, non-germ cells, that express in vitro telomerase.  

Regarding claim 28, Busch ‘249 teach a method of contacting MAPCs and macrophages and assaying for the modulation effect that MAPCs have on the activation state of macrophages by assaying for morphological changes of the contacted macrophages (page 43 para 184 and Figure 7). The MAPCs are taught to have the following properties: are non-embryonic stem cells, non-germ cells, that express oct-4, 
Regarding claims 31-38, Busch ‘249 teach wherein their cells are non-embryonic stem cells, non-germ cells, that express oct-4, telomerase, rex-1, and rox-1, and can differentiate into cell types of all three germ layers (endodermal, ectodermal and mesodermal germ layers) (page 12 para 67).
Regarding claims 39 and 40, Busch ‘249 teach wherein their cells have undergone 10 or 40 doublings in vitro after isolation (page 12 para 66).
Therefore the teachings of Busch ‘249 anticipate Applicant’s invention as claimed.


Claim(s) 28 and 31-40 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Busch et al (WO 2010/028249-from IDS filed 10/7/2013).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 28, Busch ‘249 teach a method of contacting MAPCs and macrophages and assaying for the modulation effect that MAPCs have on the activation 
Regarding claims 31-38, Busch ‘249 teach wherein their cells are non-embryonic stem cells, non-germ cells, that express oct-4, telomerase, rex-1, and rox-1, and can differentiate into cell types of all three germ layers (endodermal, ectodermal and mesodermal germ layers) (page 12 para 67).
Regarding claims 39 and 40, Busch ‘249 teach wherein their cells have undergone 10 or 40 doublings in vitro after isolation (page 12 para 66).
Therefore the teachings of Busch ‘249 anticipate Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 28 and 39-41 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maziarz et al (US 2006/0263337-previously cited) in view of Yang et al (China Journal of Hematology, August 2008-previously cited).
Regarding claims 28, Maziarz teach methods of treating deleterious immune responses by administering MAPCs (cells that are non-embryonic, non-germ and include at least one of the following: express one or more of oct-4, telomerase, rex-1, 
Maziarz do not specifically teach wherein the MAPC is contacted with a macrophage for identifying a candidate MAPC.
Yang et al teach methods of contacting MSC with macrophages to demonstrate the influence of MSC on the activation and function of macrophages (Title, abstract, pages 1-3 of translation). Yang et al teach that MSCs show alluring application potential by having pluripotency and immunomodulatory effects especially in controlling GVHD as well as prevention and treatment of autoimmune diseases (pages 2-3 of translation). Yang et al also teach that the immunomodulatory effects of MSC may also cause the inflammatory mediators released by macrophages to be controlled within a certain range so as to avoid further damage to normal tissue cells (page 4 of translation).
Therefore one of ordinary skill in the art would have been motivated to select a candidate MAPC for therapeutic use after contacting the MAPC with macrophages and assaying the effect the MAPCs have on the macrophages because Yang et al teach that cells such as MSCs can limit the damage that activated macrophages (activated immune cells) inflict on normal cells and Maziarz teach that MAPC are a preferred alternative to MSC for the treatment of immune responses. Selecting those MSCs that have a desired effect on immune cells such as macrophages or cause other beneficial 
Regarding claims 39-40, Maziarz also teach wherein the MAPCs have undergone at least 10-40 doublings prior to use (page 6 para 60, page 22 para 322). One of ordinary skill in the art would have been motivated to expand the cells to obtain as many cells as possible for storage, study and therapeutic use.
Regarding claim 41, Maziarz teach wherein MAPCs (cells I) may be obtained from humans (page 6 para 48) and from bone marrow (page 6 para 49).
Therefore the combined teachings of Maziarz et al and Yang et al render obvious Applicant’s invention as claimed.


Claim 41 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busch et al (WO 2010/028249-from IDS filed 10/7/2013).
Busch ‘249 anticipate Applicant’s invention as claimed as described above.
Regarding claim 41, Busch suggest that their MAPCs may be human (page 20 para 95) and from bone marrow (page 20 para 97). Thus a person of ordinary skill in the art would have been motivated with a reasonable expectation of success to select these features as Busch suggested them as suitable.
.



Response to Arguments
Applicant's arguments filed 09/29/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejections above.

A. and B. Rejections Under 35 USC 102(a) and 35 USC 102(b) as anticipated by Kim et al. and Yang et al.
These rejections have been withdrawn due to Applicant’s amendment to claim 28.

C. Rejection Under 35 USC 102(a) as anticipated by Busch et al (WO 2010/028249). 
Applicant argues that the assay used in the Busch ‘249 reference does not assess any effect that MAPCs have on the activation state of macrophages. Applicant asserts that Busch ‘249 is limited to assessing the effect of MAPCs on the actual binding event between the activated macrophages and dystrophic axons and points to the Declaration of Dr. Busch (Appendix G) as evidence.

Busch ‘249 specifically teach that the term “activated” (with regard to macrophages and microglia) refers to the state of these cells that allows them to adhere to a dystrophic axon so as to result in axonal retraction (page 10 para 57). Un-stimulated primary macrophages were not capable of inducing retraction and would adhere to the substrate, but were not motile, displaying characteristics of macrophages in a resting state (page 34 para 157). Busch ‘249 specifically teach that macrophages can exhibit a moderate state of activation and not be motile or a stimulated active state with high motility (page 34 para 158). Busch ‘249 also explicitly state that modulation of activated macrophages had value as a potential therapeutic target in spinal cord injury (page 42 para 182). Therefore the fact that the activated macrophages were unable to induce retraction when exposed to MAPCs in the co-culture experiment of Busch provides a morphological change from what is expected to occur with these cells and thus demonstrates that MAPCs modulate the activated state of macrophages by decreasing the ability of previously activated macrophages to provide the effects expected of activated macrophages. This assay experiment of Busch ‘249 meets the limitations of the claimed invention because the modulation of activated macrophages by contact with MAPCs is detected by morphological changes such that they no longer can be considered activated by the definition of Busch ‘249. 

Applicant argues that showing that macrophages that bound to dystrophic axons were unable to reduce retraction when contacted with MAPCs does not actually show any morphological change in the macrophage. Applicant asserts that these macrophages could still bind, but retraction did not occur.
This is not found persuasive. The claims do not require a specific type or amount of morphological change and thus any indication that the morphology of the contacted macrophages are observed after they are contacted with the MAPCs can be interpreted as an assay for morphological changes. It is well known in the prior art that activated macrophages show an elongated morphology and thus the activation of the macrophages can be determined by the presence of macrophages which show this kind of morphology (see Matozuki (US 2005/0244415, page 3 para 42, Fig. 4).
Applicant argues that Busch et al also consider the possibility that the MM-9 protease might be responsible for dislodging a dystrophic axon and causing it to retract.
This is not found persuasive as this does not negate the other teachings in the Busch ‘249 reference.

D. Rejection Under 35 USC 102(e) as anticipated by Busch et al (WO 2010/028249). 
Applicant argues that Busch ‘249 fails to disclose any assay for the effect of MAPCs on the activation state of macrophages.


E. and F. Rejection Under 35 USC 103(a) over Kim et al., Yang et al. or Perekkadan et al.
These rejections have been withdrawn due to Applicant’s amendment to claim 28.

G. Rejection Under 35 USC 103(a) over Maziarz et al. in view of Yang et al.
Applicant argues that the immune response to which Maziarz refers are limited to the effect of MAPCs on T lymphocytes in vitro. Applicant asserts that this provides no expectation that MAPCs would have any effect on other immune cells.
This is not found persuasive because the feature of contacting MAPCs with an immune cell such as macrophages to detect and select for a MAPC population with desirable immune modulation properties is provided by the secondary references.
Applicant argues that there is no expectation that MAPCs would have any effect on anything other than T cells. Applicant argues that the biological functions of T cells and macrophages are distinct even though both are white blood cells involved in the immune system.
This is not found persuasive. Maziarz is directed to the treatment of deleterious immune response such as GVHD and Yang teaches that cells that modulate macrophages also provide benefits for controlling GVHD as well and that there is an assay to select for cells with this beneficial property.

This is not found persuasive. Maziarz and Yang provide evidence that MAPCs and MSCs have immunosuppressive properties that are beneficial in the treatment of GVHD. The two cell types have similarities in structure and function and can be obtained from the same tissue source (bone marrow) which lends to a reasonable expectation that they will act in a similar manner.
Applicant argues that the declaration of Dr Sarah Busch explains the differences between T cells and macrophages and why an agent that affects the activation of one could not technically be predicted to affect the activation of the other.
The declaration of Dr. Sarah Busch under 37 CFR 1.132 filed 09/29/2020 is insufficient to overcome the rejection of claims 28 and 39-41 based upon the Maziarz reference as set forth in the last Office action because:  facts presented are not germane to the rejection at issue.
Maziarz describes the treatment of disorders such as GVHD by administering MAPCs. Yang suggests that macrophages have an effect on the tissue damage in GVHD and that it would be beneficial to assay therapeutic cells, such as MSCs, prior to administration to view their effect on the macrophages for a therapeutic benefit. Given that both MSCs and MAPCs are both used to treat GVHD and have various similarities due to their common source from bone marrow, one of ordinary skill in the art would 
Maziarz does not indicate that MAPCs are limited to their effect on T cells or teach away from testing the effects of MAPCs on macrophages. The fact that Maziarz is silent with regard to the effect that MAPCs have on macrophages in GVHD does not constitute a teaching away or an indication that MAPCs are limited to an effect on one cell type. Maziarz do suggest that MAPCs are a preferred alternative to MSCs by describing the potential shortcomings of MSCs (page 4 para 30-31) as compared to the cells of interest (MAPCs, page 5 para 39-40). The fact that MAPCs is a preferred alternative to MSCs and both cell types are used to treat GVHD, then an assay to select for cells that have a beneficial effect on macrophages would be an obvious addition to the method of Maziarz based on the teachings of Yang.


H. Rejection Under 35 USC 103(a)
Applicant argues that Busch ‘249 does not anticipate the claimed method.
This is found unpersuasive for the same reasons as described above.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632